Title: To Benjamin Franklin from César Bucquet, [28 June? 1777]
From: Bucquet, César
To: Franklin, Benjamin


Monsieur le Docteur
[June 28, 1777?]
Je suis instruit que Mr. le Prieur de Cardonne vous a fait une visite il y a eu Mercredi huit jours, et qu’il vous a donné un volume de mon traité sur les moutures que vous lui avez promis de me faire l’honneur de venir manger ma soupe Dimanche 29, je sais aussi qu’il vous a ecrit depuis pour vous renouveller la mémoire de cette promesse et les offres de vous faire voir mon moulin et de converser avec vous sur l’amélioration du retour de vos productions en blés que je puis augmenter au moins d’un quart.
Comme c’est de mon aveu et à ma priere qu’il vous a parlé et écrit, et qu’il est dans l’honnêteté et le respect que j’ai pour vous de desirer le plaisir de vous voir chez moi, je vous y invite pour demain, Monsieur, avec un de vos amis à votre choix, vous n’y trouverez qu’un de mes amis, ma femme et moi pour qu’une grande compagnie ne me détourne point de remplir l’objet principal de mon invitation. Je suis avec une grande veneration Monsieur, Votre très humble et très obeissant serviteur.
Bucquet
 
Notation: Bucquet.
